Name: Commission Regulation (EEC) No 441/91 of 25 February 1991 concerning the classification of certain goods in the codes 1704 10 19, 1704 10 99, and 9502 10 10 of the Combined Nomenclature and repealing Regulation (EEC) No 1287/83
 Type: Regulation
 Subject Matter: economic analysis;  agri-foodstuffs;  tariff policy;  miscellaneous industries
 Date Published: nan

 27.2.1991 EN Official Journal of the European Communities L 52/9 COMMISSION REGULATION (EEC) No 441/91 of 25 February 1991 concerning the classification of certain goods in the codes 1704 10 19, 1704 10 99, and 9502 10 10 of the combined nomenclature and repealing Regulation (EEC) No 1287/83 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), as last amended by Regulation (EEC) No 53/91 (2), and in particular Article 9 thereof, Whereas in order to ensure uniform application of the combined nomenclature annexed to that Regulation, it is necessary to adopt measures concerning the classification of the goods referred to in the annex to the present Regulation; Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and these rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivisions to it and which is established by specific Community provisions, with a view to the application of tariff or other measures relating to trade in goods; Whereas, pursuant to the said general rules, the goods described in column 1 of the table annexed to this Regulation must be classified under the appropriate CN codes indicated in column 2, by virtue of the reasons set out in column 3; Whereas this Regulation concerns also the products referred to in Commission Regulations (EEC) No 1278/83 (3); whereas, therefore, the latter Regulation should be repealed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature under the appropriate CN codes indicated in column 2 of the table. Article 2 Regulation (EEC) No 1287/83 is hereby repealed. Article 3 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 February 1991. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 7, 10. 1. 1991, p. 14. (3) OJ No L 137, 26, 5. 1983, p. 11. ANNEX Description of the goods Classification CN code Reasons (1) (2) (3) Plastic dolls with movable limbs, 140 mm tall, with transparent plastic chests filled with about 10 grams of small sweets (chewing-gum) containing sucrose, which can be removed through an aperture under the belt-buckle of the doll. 1704 10 19 1704 10 99 Chewing gum Classification is determined by the provisions of general rules 1,5 b and 6 for the interpretation of the combined nomenclature and the texts of CN codes 1704, 1704 10, 1704 10 19, 1704 10 99 (depending on the sucrose content), 9502, 9502 10 and 9502 10 10. These dolls are not the normal method of packaging for chewing gum, hence they should be classified separately. 9502 10 10 dolls